Citation Nr: 0814195	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-05 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1970 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO), which, in relevant part, denied service connection for 
hepatitis C and assigned a 50 percent rating for the 
veteran's PTSD.  In a later decision dated January 2006, the 
veteran's PTSD rating was increased to 70 percent, effective 
September 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hepatitis C did not manifest until many years after 
service.

3.  Competent evidence of a nexus between the veteran's 
hepatitis C and service is not of record.

4.  The competent and probative medical evidence of record 
demonstrates that the veteran's PTSD does not result in 
symptoms more nearly approximating that of total occupational 
and social impairment.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  The criteria for an initial rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The law and regulations provide that compensation shall not 
be paid if the disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. 
§ 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2007).  
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for hepatitis C.

At the outset, it is noted that a diagnosis of Hepatitis C is 
of record.  The Board also acknowledges the veteran's 
contentions on appeal.  He asserts that he was exposed to 
blood from dead bodies while in service, he received many 
injections from VA medical facilities, and he ingested a 
large amount of Benadryl pills while in service.  The veteran 
was awarded the Combat Infantryman's Badge, and his service 
medical records show that the received treatment for 
ingesting Benadryl pills.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304.  Thus, the outcome in this case rests upon whether 
there is medical evidence creating a nexus between the 
veteran's current disorder and his events of service.  
Section 1154(b) applies a reduced evidentiary burden which 
can be used to establish the incurrence of an event in 
service; however, competent evidence of a current disability 
and of a nexus between service and a current disability is 
still required.  Wade v. West, 11 Vet. App. 302 (1998).

In this case, there is no medical evidence etiologically 
relating the veteran's hepatitis C to service or any event of 
service.  No tattoos were noted on entrance examination in 
October 1970 and the service medical records thereafter are 
silent regarding any disorders of the liver.  On separation 
in November 1972, the veteran's skin, lymphatics, and 
endocrine systems were all noted to be normal.  The veteran 
denied skin diseases, stomach, liver or intestinal trouble, 
jaundice or hepatitis, and venereal disease.  No tattoos were 
noted on separation.  

The first diagnosis of Hepatitis C is in December 2004, over 
thirty years after service.  On VA examination in February 
2005, the veteran was noted to have had unprotected sexual 
contact in Vietnam.  The veteran admitted using cocaine 
intranasally on a regular basis.  The examiner noted tattoos 
and a pierced left earlobe, both of which the veteran stated 
were performed when he was age 13.  The examiner determined 
that the veteran's hepatitis C was due to his high risk 
behavior.  Moreover, in October 2005, in an addendum opinion, 
the examiner, after reviewing the veteran's claims folder, 
and specifically considering the veteran's consumption of 18 
50 mg Benadryl capsules and listed (or the absence of listed) 
high risk factors as indicated by a hepatitis questionnaire, 
still found that the veteran's hepatitis C was not related to 
service.  In January 2006, the examiner found that ingestion 
of Benadryl does not cause a viral infection, hence it does 
not cause hepatitis C; that the veteran's tattoos and pierced 
earlobe, as well as his use of drugs are known roots of 
transmission of hepatitis C; and that it was less likely as 
not that the veteran's hepatitis C was caused by his service.  
Thus, the evidence weighs against the veteran's claim.  

The Board also notes that there is absolutely no credible 
evidence of record indicating that the veteran's hepatitis is 
related to any VA injections, nor is there any evidence 
attributing his disease to any unprotected in-service sexual 
encounters incurred in service.  In any event, establishing 
service connection in this regard is prohibited. 

Finally, the Board is aware of the veteran's contentions that 
his hepatitis C is related to his exposure to blood from 
bodies during combat.  However, competent evidence of a nexus 
between the claimed disability and service is not present.  
As noted, the service medical records are negative, and the 
veteran was diagnosed with hepatitis C more than 30 years 
after service.  This period without treatment or complaint is 
a factor that weighs against the veteran's claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  More importantly, 
there is no competent and credible medical evidence of record 
etiologically relating the veteran's hepatitis to any combat 
event.  Rather, VA medical experts have attributed the 
veteran's hepatitis C to his substance abuse and body tattoos 
and piercing which were sustained after service.  While the 
veteran can submit that he was exposed to dead bodies during 
combat, he, as a lay person, does not possess the required 
knowledge, skill, experience, training, or education to 
etiologically relate his disorder to that in-service 
exposure.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the evidence weighs against the veteran's claim in 
this regard.

Accordingly, the preponderance of the evidence is against the 
claim for service connection for hepatitis C, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.

This appeal arose from a disagreement as to the initial 
disability evaluation that was assigned for post-traumatic 
stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

In relevant part, the rating criteria for rating mental 
disorders read as follows:

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
of hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Increased Rating for PTSD

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support the grant of a 
100 percent rating for PTSD.  In essence, the probative and 
persuasive evidence fails to show that the veteran's PTSD is 
productive of total occupational and social impairment.

The veteran received treatment from a private provider, 
R.G.B., in 2000 and 2001.  Part of the records of this 
treatment include an undated Mini-Mental State Examination.  
The veteran received a perfect score on this examination.

In December 2004, on a physical examination, the veteran was 
alert and oriented to person, place, and time.   He was 
cooperative, his affect was variable and appropriate.  His 
grooming and personal hygiene were both neat and clean.  

In January 2005, a VA social worker met with the veteran.  At 
the time of the interview, the veteran was alert and oriented 
to person, place, and time.  The veteran was dressed 
appropriately for the weather and was able to verbalize his 
needs.  The veteran did indicate that he was living in a 
friend's basement.

In February 2005, the veteran has a psychiatric consult with 
a VA social work intern.  The veteran reported difficulties 
with anxiety, hypervigilance, sleep disturbances, and 
nightmares pertaining to events in Vietnam.  The veteran 
reported being unable to sleep more than two hours at a time 
and reported using cannabis as a sleep aid.  The veteran 
reported an increase in depressive symptoms when working on 
disability paperwork.  He reported feeling every time he does 
something that it will have grave consequences and chain 
reactions.  The veteran reported an increase in symptoms in 
five years ago after his mother died and he received a box of 
his items from that time period.  The veteran also reported 
nightmares after his comrades soldiers wrote regarding their 
fathers' time in Vietnam.  The veteran described losing his 
best friend in an ambush and despite a promise made to that 
friend, he was unable to visit the friend's family after he 
returned to the United States.  The veteran feels responsible 
for his friend's death.  The veteran reported a history of 
psychiatric admission due to a suicide attempt after his 
return from Vietnam.  The veteran reported counseling after 
driving under the influence of alcohol two times per week for 
six months.  The veteran also reported intentionally 
exceeding the prescribed dose of his tranquilizer to assist 
him with his anxiety.  The veteran reported not being 
employed, as he took time off to document his wife's 
whereabouts.  The veteran reported few close friends.  

On examination, the veteran was alert and attentive, and 
oriented to person, place, and time.  He was cooperative and 
reasonable, his grooming was appropriate.  His speech had 
normal rate and rhythm.  His language was intact.  His mood 
was dysphoric and anxious, his affect was congruent with his 
mood.  He reported no perceptual disturbances such as 
hallucinations or illusions.  The veteran's thought process 
and association was normal and coherent.  There was no 
unusual thought content.  There was no suicidal or violent 
ideation (although the veteran reported fleeting thoughts of 
suicide at times, he did not report any suicidal thoughts at 
the interview and denied a suicidal plan or intent).  His 
insight was limited, his judgment was good.  His memory was 
intact and his fund of knowledge was average.  The veteran 
attained a score of 29 points of a possible 30 points on a 
Mini Mental State Exam.  The examiner diagnosed the veteran 
with PTSD and assigned a GAF score of 55.

A VA examination was performed in March 2005.  The veteran 
was noted to have had 25 jobs since separation from the 
military in 1972.  The veteran was noted to have no source of 
income; he receives food stamps.  For the past eight months, 
the veteran reported residing in the basement of a friend.  
The veteran has been married once, for ten years, although he 
and his wife recently divorced.  Although the wife has 
custody of the children, he sees the children regularly.  The 
veteran reported using cannabis, both before and during 
Vietnam.  The veteran has had four DUI arrests, resulting in 
a five year suspension of his driver license.

The examiner noted that the veteran is not followed in 
psychiatric treatment at VA as an outpatient.  His primary 
provider at VA prescribes both an anxiolytic and a sleep aid.  
The veteran reported that he never received inpatient 
psychiatric treatment other than a suicide attempt during 
service in November 1972.

The veteran presented as being casually dressed and neatly 
groomed.  He was alert, fully oriented, and cooperative.  
Though not spontaneously conversational, the veteran was 
responsive to questions and his speech was fluent and goal 
directed.  Rate, flow, and intensity were all within normal 
limits.  The content of the veteran's verbalization revealed 
logical thought processes, intact critical judgment, fair 
insight, and grossly unimpaired memory.  The examiner noted 
that the veteran did not have a thought disorder nor was he 
delusional.  The veteran denied any unusual sensory 
experiences.

The veteran's mood was anxious, his affect was constricted.  
The veteran denied present suicidal or homicidal ideation, 
noting that he experienced both in the early months following 
his divorce.  The veteran denied suicidal plan or intent.  
The veteran endorsed irritability, chronic feelings of 
alienation, inability to experience or to convey tender 
feelings, a sense of foreshortened future and social 
isolation.  The veteran reported that he had lost interest in 
most life activities, he continues to lose weight due to his 
poor appetite.  The veteran reported sleep pattern 
disturbance from 2001.  The veteran reported dreams of 
Vietnam, and that the coverage of the current Iraq War is 
distressing.  The veteran avoids all conversations or 
discussions about Vietnam.  The veteran is fully independent 
in all activities of daily living, but has little social 
contact outside of appointments and visits with his children.  

The examiner noted that the veteran met the applicable 
criteria for PTSD, and noted that at the present time, the 
veteran's symptoms were moderate in degree, exerting a 
moderate negative effect on social functioning.  The 
veteran's industrial function was impacted to a lesser degree 
by the psychiatric symptoms.  Thus, the examiner did not 
attribute unemployability to be due to his PTSD symptoms.  
The examiner assigned a GAF score of 52.  

When all of the evidence is considered, the requirements for 
a 100 percent rating are not met.  The evidence does not show 
that the veteran has total occupational and social 
impairment.  The examiner determined that the impact of the 
veteran's PTSD on his occupational impairment was less than 
moderate.  While the Board notes that the veteran is 
unemployed, the examiner has not indicated that this is due 
to his PTSD.  Regarding the veteran's social impairment, 
although the veteran is currently divorced, he does have 
contact with his children.  Further, the examiner noted that 
the veteran's PTSD had only a moderate negative effect on 
social functioning.  

Further, there is no evidence to show that the veteran has 
any of the symptoms required for a 100 percent rating, such 
as grossly inappropriate behavior, disorientation to time or 
place, or memory loss for such information as the names of 
close relatives, own occupation, or his own name.  The GAF 
scores assigned are consistent with the 70 percent rating as 
well.  A GAF score between 51 and 60 reflects more moderate 
symptoms.  

The Board has considered whether a staged rating should be 
assigned based upon the facts found.  See Fenderson, supra; 
see also veteran's February 2006 statement indicating that an 
earlier effective date for an increase is warranted.  In this 
case, since service connection has been in effect, there is 
no evidence that there have been changes in the veteran's 
medical status regarding his disability.  Therefore, his 
overall disability has not changed and a uniform rating of 70 
percent and no higher is warranted.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 9411.  

There is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the veteran's 
service-connected PTSD so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321 (2007), is not warranted. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in November 2004 and in March 2005, prior to 
the initial adjudication of the veteran's claims in May 2005.  
The veteran's claims have been readjudicated multiple times.  
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The VCAA 
letters notified the veteran of his and of VA's 
responsibilities regarding obtaining records.  The March 2005 
letter informed the veteran that he should submit any 
evidence that pertains to his claim.  

With regard to Dingess, a letter in this regard was sent to 
the veteran in March 2006.  This letter informed the veteran 
of how VA determines a disability rating and an effective 
date.  While this letter was sent after the initial 
adjudication of the veteran's claim, the veteran has not been 
prejudiced, as his claims have been readjudicated in a 
November 2006 Supplemental Statement of the Case.  See 
Prickett.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

It is noted that in Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) (West 2002), notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  This increased rating claim is such an 
appeal.  Dingess v. Nicholson, 19 Vet. App. 473, 490-1; 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  In 
line with the above reasoning, Vazquez-Flores does not apply 
to initial rating claims as the notice obligation was 
satisfied in 2004.  Further, and in any event, the veteran 
has indicated on an attachment to a VA Form 9 submitted in 
February 2006 that he should be rated on either a schedular 
basis or due to unemployability.  Thus, he has indicated that 
he is aware that VA adjudicates claims based upon a rating 
schedule.  He has shown actual knowledge.  Further, the 
veteran is represented by an attorney in this case.  Thus, 
the veteran has not been prejudiced.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, VA treatment records, and private medical 
records.  In this regard, the Board notes that the veteran 
has stated that he was treated for a back condition in 1991 
or 1992 at two VA medical centers.  Although the RO contacted 
the VA medical center regarding these records, an official at 
the VA medical center wrote back in July 2005 indicating that 
there was no evidence that the veteran had been treated at 
those facilities.  VA has therefore fulfilled its duty to 
assist in this regard.

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
The veteran was provided with an examination regarding his 
hepatitis C in February 2005 and received an examination 
regarding his PTSD in March 2005.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


